Title: From Thomas Jefferson to William H. Cabell, 19 August 1807
From: Jefferson, Thomas
To: Cabell, William H.


                        
                            Dear Sir
                            
                            Monticello Aug. 19. 07
                        
                        Your letters of Aug. 11. 12. 13: had been before acknoleged, and in mine of this morning I acknoleged yours
                            of the 16th. and returned the papers inclosed in it. since writing that I have recieved another letter of yours of Aug.
                            11. which by an error of the post-office had been sent to a wrong office. I now inclose the papers recieved in that. they
                            call for but one observation which is, that the mode of communication by flag, as before directed, must be adhered to.
                            altho’ credit & indulgence is due to the liberality of Sr. T. Hardy, yet armed vessels remaining within our jurisdiction
                            in defiance of the authority of the laws must be viewed either as rebels, or public enemies. the latter character it is
                            most expedient to ascribe to them: the laws of intercourse with persons of that description are fixt & known. if we
                            relinquish them we shall have a new code to settle with these individual offenders, with whom self-respect forbids any
                            intercourse but merely for purposes of humanity. a letter which I wrote to the Secretary of State on the 17th. expressed
                            my opinion that we should not higgle with the Columbine as to the quantity of supplies, but let her have what she wants.
                            these small distresses contribute nothing to the bringing an enemy to reason. it should not be till an abuse of this
                            liberality has taken place, that we should be rigorous in the quantum of supplies. I salute you with great esteem
                            & respect
                        
                            Th: Jefferson
                            
                        
                    